Case 1:19-cv-02017-RGA-SRF Document 173 Filed 07/27/21 Page 1 of 2 PageID #: 3092




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

      EXELIXIS, INC.,                                    )
                                                         )
                           Plaintiff,                    )
                                                         )
           v.                                            ) C.A. No. 19-2017 (RGA) (SRF)
                                                         ) CONSOLIDATED
      MSN LABORATORIES PRIVATE LIMITED                   )
      and MSN PHARMACEUTICALS, INC.,                     )
                                                         )
                           Defendants.                   )

                                        JOINT STATUS REPORT

           Pursuant to the Court’s Order (D.I. 162) and the parties’ Joint Status Report and related

  stipulation (D.I. 171, 172), Plaintiff Exelixis, Incorporated and Defendants MSN Laboratories

  Private Limited and MSN Pharmaceuticals, Inc. (collectively “MSN”) submit this status report

  about the parties’ discussions regarding revising the Protective Order entered in this case.

           As discussed in the parties’ prior Joint Status Report (D.I. 171), on July 14, 2021, the Court

  permitted MSN, over Plaintiff’s objection, to designate Dr. Kondal Reddy Bairy, a non-attorney

  employee, to receive Confidential Information under the Protective Order.1 D.I. 162. In so doing,

  the Court relied in part on the decision in the obeticholic acid litigation (C.A. No. 20-1105), where

  MSN was permitted to designate a non-attorney employee to receive confidential information. See

  D.I. 162 at 5 (finding that “[u]nder similar circumstances involving the same defendant, courts in

  this district have permitted access to a non-attorney employee”) (citing D.I. 157, Ex. C).



  1
         Plaintiff reserves its right under Fed. R. Civ. P. 72 to object to the Court’s ruling permitting
  MSN to disclose Confidential Information to Dr. Bairy on the ground that the current Protective
  Order does not permit such access and the Court did not apply the proper standard in entertaining
  MSN’s request to modify the Protective Order to allow Dr. Bairy access. MSN does not agree to
  extend the date for Plaintiff to file a Rule 72 objection. Any such objection is currently due on or
  before July 28 in accordance with Fed. R. Civ. P. 72, the Court’s Standing Order in Non-Pro Se
  Matters For Objections Filed Under Fed. R. Civ. P. 72, and the Local Rules.
                                                     1
Case 1:19-cv-02017-RGA-SRF Document 173 Filed 07/27/21 Page 2 of 2 PageID #: 3093




            The parties have discussed issues regarding Dr. Bairy’s access under the Protective Order,

  including two proposed amendments to the Protective Order in this case to include provisions that

  were present in the protective order in the obeticholic acid litigation: one amendment, which

  would create a second tier of confidentiality such that Plaintiff could designate a limited category

  of “Highly Confidential Information” that MSN’s employee would not have access to; and, a

  second amendment that would preclude MSN’s employee from engaging in certain regulatory

  activities.

            The parties have been unable to reach an agreement concerning the scope of the

  amendments, and specifically the definition of “Highly Confidential Information.”2 As such, the

  parties are filing a joint motion requesting a teleconference.



      MORRIS, NICHOLS, ARSHT & TUNNELL LLP           HEYMAN ENERIO GATTUSO & HIRZEL LLP


      /s/ Anthony D. Raucci                          /s/ Dominick T. Gattuso
      Jack B. Blumenfeld (#1014)                     Dominick T. Gattuso (#3630)
      Anthony D. Raucci (#5948)                      300 Delaware Avenue, Suite 200
      1201 North Market Street                       Wilmington, DE 19801
      P.O. Box 1347                                  (302) 472-7300
      Wilmington, DE 19899                           dgattuso@hegh.law
      (302) 658-9200
      jblumenfeld@morrisnichols.com                  Attorneys for Defendants MSN Laboratories
      araucci@morrisnichols.com                      Private Limited and MSN Pharmaceuticals, Inc.

      Attorneys for Plaintiff Exelixis, Inc.


      July 27, 2021




  2
         MSN does not agree to any proposed modifications of the Protective Order in the event
  Exelixis files an objection to this Court’s July 14, 2021 order pursuant Fed. R. Civ. P. 72.
                                                    2
